EXHIBIT 10.20

 

SECOND AMENDED AND RESTATED CONVERTIBLE PROMISSORY NOTE

 

$242,542.47

  New York, New York     April 18, 2003

 

FOR VALUE RECEIVED, the undersigned (the “Company”) promises to pay to the order
of PVC FUNDING PARTNERS LLC (the “Holder”) the principal sum of TWO HUNDRED
FORTY-TWO THOUSAND FIVE HUNDRED FORTY-TWO DOLLARS AND 47/100 ($242,542.47). All
sums are payable by personal delivery or by mail at 830 Third Avenue, New York,
New York 10022, Attn. Carl Kleidman, or at such other address as the Holder may
designate in writing.

 

This Note amends and restates, without interruption or novation, the
indebtedness evidenced by that certain Convertible Promissory Note dated June
16, 1998 which was amended and restated on April 12, 2002 and is referred to in
the Subscription and Contribution Agreement (the “Subscription Agreement”) dated
June 16, 1998 by and among HealthPlan Services, Inc. (“HPS”) and CENTRA Benefit
Services, Inc. (this Note, together with the various other notes specified in
the Subscription Agreement and listed on Schedule 1 hereto, each of which were
also amended and restated on April 12, 2002, are herein referred to as the
“Original Notes”). Upon the execution and delivery of this Note the Original
Notes as amended and restated on April 12, 2002 will be returned to the
undersigned for cancellation and shall have no further force or validity.

 

1. Interest. The principal obligation evidenced by this Note shall bear interest
at the rate of six percent (6%) per annum. Interest shall be due and payable as
described below.

 

2. Principal and Interest Payments. The principal balance of this Note and
accrued interest shall be paid as follows:

 

(a) Compound interest shall accrue monthly, and shall be paid on a quarterly
basis, commencing on March 31, 2003, in in-kind shares of the Company’s Common
Stock, $.01 par value per share (the “Common Stock”), the number of which will
be determined by dividing the amount of interest accrued for the quarter by the
average trading price of the Common Stock on the Nasdaq OTC Bulletin Board
during the last ten trading days of the quarter (the “PIK Shares”). The PIK
Shares representing each quarter’s interest payment will be delivered to the
Holder as soon as practicable not later than the fifth business day of the
succeeding quarter. Notwithstanding the foregoing, the Holder may elect, by
giving written notice to the Company at least one business day prior to the end
of each quarter, to defer receipt of interest payments for the completed quarter
until (i) a date not later than 90 days after completion of the Company’s fiscal
year, at which time the Company will pay accrued interest in cash to the extent
permitted by the Senior Credit Facility as hereafter defined from funds
available from Available Excess Cash Flow, as defined below, with any remaining
balance to be paid in PIK Shares, or (ii) Maturity of this Note, as defined
below, at which point such interest will be paid in cash, together with all
principal hereunder. “Available Excess Cash Flow” means, for each completed
fiscal year of the Company, the funds available from Excess Cash Flow, as that
term is defined in that certain Third Amended and Restated Credit Agreement
dated on or about April 5, 2002 by and among PlanVista Corporation (f/k/a
HealthPlan Services Corporation) and PlanVista Solutions, Inc. (f/k/a National
Preferred Provider Network, Inc.), as Borrowers, the lenders thereunder (the
“Senior Lenders”) and Wachovia Bank, National Association (f/k/a First Union
National Bank), as Administrative Agent for the Senior Lenders (in such capacity
and in its capacity as agent for the holders of the Series C Shares (as defined
below) (hereafter the “Administrative Agent”) as in effect on the date hereof
(as amended, restated, supplemented, replaced, refinanced, extended or otherwise
modified from time to time, the “Senior Credit Facility”)), after making any
mandatory prepayments to the Senior Lenders under the Senior Credit Facility
from Excess Cash Flow.

 

(b) Unless earlier converted pursuant to the terms of Paragraph 3 below, the
Company shall pay all outstanding principal hereunder, together with all then
accrued and unpaid interest, on the 1st day of April, 2006 (the “Maturity
Date”).

 

3. Conversion Rights. At any time following the close of business of March 31,
2003 (the “Effective Date”) the Holder shall have the right, at its option, at
any time and from time to time prior to the Maturity Date, to convert in whole
or in part provided that no conversion is for an amount less than twenty-five
percent (25%) of the

 

49



--------------------------------------------------------------------------------

principal amount of this Note, subject to the terms and provisions contained
herein, any portion of the original principal amount of this Note (to the extent
such amount has not been reduced by a partial prepayment pursuant to Paragraph 8
hereof) into shares of the Common Stock, at a conversion price equal to $1.00 of
principal for each share to be issued on conversion (the “Conversion Price”).
Such conversion shall be effective upon surrender of this Note to the Company at
its principal office at any time during usual business hours, accompanied, if so
required by Company, by a written instrument or instruments of transfer in form
satisfactory to Company duly executed by the Holder or its attorney duly
authorized in writing. In the event of a partial conversion, the Company shall
issue a new note, under the same terms and conditions as set forth herein, for
the remaining balance of the Note.

 

4. Issuance of Common Stock Upon Conversion. Within 10 business days after the
surrender of this Note, or part thereof, for conversion, the Company shall issue
and deliver or cause to be issued and delivered to or upon the written order of
the Holder certificates representing the number of fully paid and nonassessable
shares of Common Stock into which this Note, or part thereof, is converted. Such
conversion shall be deemed to have been made at the close of business on the
date that this Note shall have been surrendered for conversion in whole or in
part so that the rights of the Holder with respect to the principal amount of
this Note shall cease at such time, and the Holder entitled to receive the
shares of Common Stock upon conversion of this Note shall be treated for all
purposes as having become the record holder of such shares of Common Stock at
such time and such conversion shall be at the Conversion Price.

 

5. Conversion Price Adjustments.

 

(a) Adjustment for Stock Splits and Subdivisions. In the event the Company
should at any time or from time to time after the Effective Date) fix a record
date for the effectuation of a split or subdivision of the outstanding shares of
Common Stock or the determination of holders of Common Stock entitled to receive
a dividend or other distribution payable in additional shares of Common Stock or
other securities or rights convertible into, or entitling the holders thereof to
receive directly or indirectly, additional shares of Common Stock without
payment of any consideration by such holder for the additional shares of Common
Stock, then, as of such record date, the Conversion Price shall be appropriately
decreased so that the number of shares of Common Stock issuable upon conversion
of this Note shall be increased in proportion to such increase of outstanding
shares.

 

(b) Adjustments for Reverse Stock Splits. If the number of shares of Common
Stock outstanding at any time after the Effective Date is decreased by a
combination of the outstanding shares of Common Stock then, following the record
date of such combination, the Conversion Price for this Note shall be
appropriately increased so that the number of shares of Common Stock issuable on
conversion thereof shall be decreased in proportion to such decrease in
outstanding shares.

 

(c) Adjustments for Recapitalizations. In the event that the Company shall be
recapitalized, consolidated with or merged into any other corporation, or shall
sell or convey to any other corporation all or substantially all of its property
as an entirety, provision shall be made as part of the terms of such
recapitalization, consolidation, merger, sale or conveyance so that the Holder
of this Note may thereafter receive, in lieu of the Common Stock otherwise
issuable upon conversion, the same kind and amount of securities or assets as
may be distributable upon such recapitalization, consolidation, merger, sale or
conveyance, with respect to the Common Stock.

 

(d) Adjustments for Diluting Issues. The Conversion Price set forth in Section 3
shall be adjusted whenever the conversion price of the Series C preferred stock
of the Company is adjusted (or could be adjusted but for a waiver by the Series
C holders) under the provisions of Section 6(d)(iv) or (h) of the Series C
Certificate of Designation as in effect on the date hereof (a “Series C Dilutive
Adjustment”). In the event of a Series C Dilutive Adjustment, the new Conversion
Price shall be determined by multiplying the Conversion Price under this Note
immediately prior to such Series C Dilutive Adjustment by a fraction, the
numerator of which is the Series C Conversion Price after the Series C Dilutive
Adjustment and the denominator of which is the Series C Conversion Price in
effect immediately before the Dilutive Adjustment. If all of the Series C
preferred stock of the Company is redeemed or converted prior to this Note being
paid in full, the Conversion Price under this Note shall continue to be adjusted
whenever any Additional Shares as defined in Section 6(d) of the Series C
Certificate

 

-50-



--------------------------------------------------------------------------------

of Designation are issued at a price which is below the Conversion Price under
this Note in effect at the time of such issuance. In such event, the adjustment
shall be determined using the same adjustment formula which is used for the
Series C preferred stock in Section 6(d)(iv) of the Series C Certificate of
Designation, provided that the references to $1.42172 per share contained in
such section shall be changed to the Conversion Price under this Note then in
effect immediately prior to such dilutive issuance. Upon the occurrence of an
adjustment pursuant to the provisions of this Section 5(d), the Company shall
deliver to the Holder a certificate in substantially the same form as the
certificate specified in Section 6(l) of the Series C Certificate of
Designation. All sections of the Series C Certificate of Designation referred to
herein are hereby incorporated by reference herein to the extent contemplated by
this provision or necessary to implement these provisions. Any adjustment to the
Series C Conversion Price resulting from the conversion of this Note shall not
be considered a dilutive issuance entitling the Holder hereof to an adjustment
under this provision.

 

(e) Adjustments. The adjustments referred to in this Paragraph 5 shall be made
successively if more than one event listed herein shall occur.

 

6. Compliance with Securities Laws. The Holder acknowledges that this Note and
the shares of Common Stock into which it is convertible have not been and will
not be registered under the Securities Act of 1933, as amended (the “1933 Act”)
and therefore may not be resold without compliance with the 1933 Act. The Holder
agrees that this Note is being acquired solely for its own account, for
investment purposes only, and with no present intention of distributing, selling
or otherwise disposing of it in connection with a distribution. The Holder
covenants, warrants and represents that this Note and the shares of Common Stock
into which it is convertible will not be offered, sold, assigned, pledged,
hypothecated, transferred or otherwise disposed of except (i) pursuant to an
effective Registration Statement under the 1933 Act, or (ii) after full
compliance with all of the applicable provisions of the 1933 Act and all other
applicable rules and regulations of the SEC and after the issuance by counsel to
the Company of an opinion that such offer, sale, or other transaction is exempt
from the registration requirements of the 1933 Act. The Holder further
covenants, warrants and represents that, during the one-year period following
the Effective Date, the undersigned will not engage in put, call, short-sale,
straddle or similar transactions intended to reduce the Holder’s risk of owning
this Note or the shares of Common Stock into which it is convertible. Upon the
conversion of this Note in whole or in part, certificates representing the
shares of Common Stock shall bear the following legend:

 

The shares represented by this certificate were not issued in a transaction
registered under the Securities Act of 1933, as amended (the “Securities Act”),
or any applicable state securities laws. The shares represented hereby have been
acquired for investment only and may not be sold or transferred unless such sale
or transfer is covered by an effective Registration Statement under the
Securities Act and applicable state securities laws or, in the opinion of
counsel to the issuer, is exempt from the registration requirements of the
Securities Act and such laws.

 

7. Payment of Interest on Conversion. The Company shall pay all interest on this
Note accrued to the date of surrender for a conversion pursuant to the terms of
Paragraph 3 (the “Surrender Date”) except that, in the event that the Company
shall have declared prior to the Surrender Date a cash dividend payable on its
shares of Common Stock to holders of record of such Common Stock on a date
subsequent to the Surrender Date, such payment of interest shall be adjusted
downward to an amount (not less than zero) determined by subtracting from the
aggregate amount thereof an amount equal to the aggregate dividends to be paid
as of such record date on the shares of Common Stock issuable upon conversion of
this Note.

 

8. Prepayment. Subject to the subordination provisions of paragraph 11, this
Note may be prepaid in whole or in part, at any time without premium or penalty
at the option of the Company at a prepayment price equal to 100% of the
principal amount to be prepaid plus accrued interest to the prepayment date. In
order to exercise its right to prepayment hereunder, the Company shall send
written notice to the Holder of the Company’s intention to exercise its
prepayment rights hereunder, which notice shall be provided not less than
sixteen (16) calendar days prior to the stated date of prepayment. In the case
of partial prepayment, the amount and other details thereof shall be noted.
Following the date of notice of prepayment, or partial prepayment, as the case
may be, the Holder’s conversion rights provided in Paragraph 3 hereof shall be
accelerated and the Holder shall have a period of fifteen (15) calendar days to
exercise such conversion rights. After the expiration of such fifteen (15) day
period, unless the Company shall have failed to tender to the Holder the amount
to be prepaid and accrued interest under this Note, the Holder shall have no
further rights of conversion with respect to that portion of the Note so
prepaid.

 

9. Default. If any portion of the principal or interest of this Note is not paid
when due, and the Company fails to cure the same within thirty (30) days after
such event, then default shall be deemed to have occurred on the termination of
such thirty (30) day period.

 

-51-



--------------------------------------------------------------------------------

10. Right of Acceleration. Upon the happening of any of the following events,
the entire unpaid principal balance and accrued interest of this Note shall, at
the option of the Holder, become immediately due and payable, and may be
collected forthwith without notice to the Company, regardless of the stipulated
date of maturity:

 

(a) Upon a default in payment under this Note; or

 

(b) If the undersigned becomes insolvent or bankrupt or unable to pay its
obligations as they become due, or the undersigned makes an assignment for the
benefit of its creditors, or the undersigned files a petition under the
bankruptcy laws of the United States, or the undersigned suffers to be filed a
petition under the bankruptcy laws of the United States which is (i) consented
to by the undersigned or (ii) not dismissed within sixty (60) days thereof, or a
receiver is appointed for the property or business of the undersigned.

 

11. Subordination. The Company agrees, and the Holder by accepting this Note
agrees, notwithstanding anything in this Note to the contrary, to the
subordination of this Note as follows:

 

(a) Any and all obligations and liabilities of the Company to Holder under this
Note, including, without limitation, payment of principal and interest (other
than, so long as no Proceeding has been commenced, payment of interest in PIK
Shares or cash interest paid from Excess Cash Flow as specifically permitted
under the terms of this Note), whether direct or indirect, absolute or
contingent, joint or several, secured or unsecured, due or to become due, now
existing or later arising and whatever the amount and however evidenced (the
“Subordinated Indebtedness”) are subordinated in right and time of payment to
any and all obligations and liabilities of the Company to (i) the Administrative
Agent and the Senior Lenders under or in connection with the Company’s Senior
Credit Facility and any other loan document contemplated thereby or related
thereto, including, without limitation principal and interest payments, whether
direct or indirect, absolute or contingent, joint or several, secured or
unsecured, due or to become due, now existing or later arising and however
evidenced, and whether arising prior to or after the commencement of any
proceeding under Title 11 of the United States Code or is an allowed claim in
any such proceeding, together with all other sums due thereon and all costs of
collecting the same (including, without limitation, reasonable attorney fees)
for which the Company is liable and any other obligations of the Company or its
subsidiaries to the Senior Lenders and (ii) the Administrative Agent and holders
of the Company’s shares of Series C Preferred Stock, $.01 par value per share
(the “Series C Shares”), including, without limitation, payment of the full
Liquidation Preference of the Series C Shares upon Liquidation and payment of
the Redemption Price at redemption (as each such term is defined in the
Certificate of Designation of Series and Determination of Rights and Preferences
of Series C Convertible Preferred Stock relating to the Series C Preferred
Stock, as such provisions may be amended, restated, supplemented or otherwise
modified from time to time, a copy of which has been delivered to Holder), as
applicable, whether direct or indirect, absolute or contingent, joint or
several, secured or unsecured, due or to become due, now existing or later
arising and however evidenced and whether arising prior to or after the
commencement of any proceeding under Title 11 of the United States Code or is an
allowed claim in any such proceeding, together with all other sums due thereon
and all costs of collecting the same (collectively, the “Senior Obligations”).
For purposes of this Note, Senior Obligations shall be deemed to include any
debt which is incurred after the date of this Note, the proceeds of which are
used to retire or refinance all or any part of the obligations and liabilities
of the Company to the Senior Lenders and the Administrative Agent and, for
purposes of this subordination provision, the lender and administrative agent
under such replacement debt shall step into the shoes of the Senior Lenders and
Administrative Agent under the Senior Credit Facility with respect to the
subordination rights provided herein or the holders of these Notes shall execute
new agreements with the new lenders to the same effect.

 

(b) Until the indefeasible payment in full in cash of the Senior Obligations,
Holder will not ask for, demand, sue for, take or receive (by way of voluntary
or mandatory payment, acceleration, set-off or counterclaim, foreclosure or
other realization on security, dividends in bankruptcy or otherwise), or offer
to make any discharge or release of, any of the Subordinated Indebtedness, and
Holder waives any such rights with respect to the Subordinated Indebtedness, nor
shall Holder exercise any rights of subrogation or other similar rights with
respect to the Senior Obligations.

 

-52-



--------------------------------------------------------------------------------

(c) In the event of any Proceeding involving the Company: (i) all Senior
Obligations first shall be indefeasibly paid in full in cash before any payment
of or with respect to the Subordinated Indebtedness shall be made; (ii) any
payment or distribution, whether in cash, property or securities which, but for
the terms hereof, otherwise would be payable or deliverable in respect of the
Subordinated Indebtedness, shall be paid or delivered directly to the
Administrative Agent until all Senior Obligations are indefeasibly paid in full
in cash, and Holder irrevocably authorizes, empowers and directs all receivers,
trustees, liquidators, custodians, conservator and others having authority in
the premises to effect all such payments and distributions, and Holder also
irrevocably authorizes, empowers and directs the Administrative Agent to demand,
sue for, collect and receive every such payment or distribution; and (iii)
Holder agrees not to initiate or prosecute or encourage any other person to
initiate or prosecute any claim, action or other proceeding challenging the
enforceability of the Senior Obligations. For purposes hereof, the term
“Proceeding” shall mean any voluntary or involuntary insolvency, bankruptcy,
receivership, custodianship, liquidation, dissolution, reorganization,
assignment for the benefit of creditors, appointment of a custodian, receiver,
trustee or other officer with similar powers or any other proceeding for the
reorganization, liquidation, dissolution or other winding upon the Company.

 

(d) Should any payment, distribution of property or securities (other than, so
long as no Proceeding has commenced, PIK Shares in respect of accrued interest
or cash interest paid from Excess Cash Flow as specifically permitted under the
terms of this Note) or proceeds be received by Holder upon or with respect to
the Subordinated Indebtedness prior to the satisfaction in full of the Senior
Obligations, Holder shall immediately deliver same to the Administrative Agent
in the form received (except for endorsement or assignment by Holder where
required by the Administrative Agent), for application on the Senior Obligations
(whether or not then due and in such order of maturity as the Administrative
Agent elects) and, until so delivered, the same shall be held in trust by Holder
as the property of the Administrative Agent, Senior Lender, and the holders of
the Series C Shares. In the event of the failure of Holder to make any
endorsement or assignment, the Administrative Agent is irrevocably authorized
and appointed as attorney-in-fact for Holder to make the same.

 

(e) Notwithstanding any prior revocation, termination, surrender, or discharge
of this Note in whole or in part, or of the provisions of this Paragraph 11, the
effectiveness of the subordination provisions of this Paragraph 11 (the
“Subordination Provisions”) shall automatically continue or be reinstated in the
event that any payment received or credit given by the Administrative Agent, any
Senior Lender or any holder of Series C Shares in respect of the Senior
Obligations are returned, disgorged, or rescinded under any applicable state or
federal law, including, without limitation, laws pertaining to bankruptcy or
insolvency, in which case the Subordination Provisions shall be enforceable
against Holder as if the returned, disgorged, or rescinded payment or credit had
not been received or given by the Administrative Agent, any Senior Lender or any
holder of Series C Shares relied upon this payment or credit or changed its
position as a consequence of it.

 

(f) This Note constitutes a continuing agreement of subordination, even though
at times the Company may not be indebted to or obligated to make payments to the
Administrative Agent, Senior Lenders or holders of the Series C Shares. This
Note shall bind and be for the benefit of Holder, the Administrative Agent,
Senior Lenders and the holders of the Series C Shares and their respective
successors and assigns. This Note may not be accelerated and, except for
interest payments expressly permitted in this paragraph 11, may not be prepaid.

 

(g) Holder hereby agrees that it will not amend, modify or otherwise alter (or
suffer to be amended, modified or altered) any of the terms and conditions of
this Note without prior written notice to and the approval of the Administrative
Agent.

 

(h) Nothing stated herein is intended, so long as no Proceeding has commenced,
to: (a) subordinate, prevent or limit the Company from paying PIK Shares to
Holder as interest or limit Holder from accepting such PIK Shares for its own
benefit and account, or (b) subordinate, prevent or limit the Company from
making cash interest payments, to the extent permitted by the Credit Agreement,
from Excess Cash Flow as provided herein or prevent Holder from accepting such
cash payment for its own benefit and account. Notwithstanding anything in this
Note to the contrary, from and after June 12, 2005 so long as no Proceeding has
commenced prior to such date, the subordination provisions of this Paragraph 11
shall no longer apply to the Senior Obligations in respect of the Series C
Shares but for the avoidance of doubt shall remain in effect in all respects
with respect to all other Senior Obligations.

 

-53-



--------------------------------------------------------------------------------

12. Waiver. Presentment for payment, notice of dishonor, protest and notice of
protest are hereby waived.

 

13. Choice of Law; Venue. This Note shall be governed by, and construed and
enforced in accordance with, the laws of the State of Florida. The Company
consents and agrees that Hillsborough County, Florida, shall be the proper,
exclusive, and convenient venue for any legal proceeding in federal or state
court arising under this Note, and waives any defense, whether asserted by
motion or by pleading, that Hillsborough County, Florida, is an improper or
inconvenient venue.

 

14. Binding Effect. This Note shall be binding upon the Company and its
successors and assigns and shall inure to the benefit of the Holder.

 

IN WITNESS WHEREOF, the Company has executed this Note by and through its duly
authorized officer effective the date written above.

 

PLAN VISTA CORPORATION

By:

 

/s/ James Kearns

--------------------------------------------------------------------------------

   

        James Kearns

Title:

 

        Senior Vice President

 

-54-



--------------------------------------------------------------------------------

SCHEDULE 1 TO

SECOND AMENDED AND RESTATED CONVERTIBLE PROMISSORY NOTE

 

1)

   Convertible Promissory Note of Health Plan Services Corporation in the
Principal Amount of $2,580,200.84, dated June 16, 1998, payable to Centra
Benefit Services, Inc. as amended and restated on April 12, 2002

2)

   Convertible Promissory Note of Health Plan Services Corporation in the
Principal Amount of $232,800.08, dated June 16, 1998, payable to Centra Benefit
Services, Inc. as amended and restated on April 12, 2002

3)

   Convertible Promissory Note of Health Plan Services Corporation in the
Principal Amount of $485,000.16, dated June 16, 1998, payable to Centra Benefit
Services, Inc. as amended and restated on April 12, 2002

4)

   Convertible Promissory Note of Health Plan Services Corporation in the
Principal Amount of $119,998.74, dated June 16, 1998, payable to Centra Benefit
Services, Inc. as amended and restated on April 12, 2002

5)

   Convertible Promissory Note of Health Plan Services Corporation in the
Principal Amount of $485,000.16, dated June 16, 1998, payable to Centra Benefit
Services, Inc. as amended and restated on April 12, 2002

6)

   Convertible Promissory Note of Health Plan Services Corporation in the
Principal Amount of $97,000.03, dated June 16, 1998, payable to Centra Benefit
Services, Inc. as amended and restated on April 12, 2002

 

55